                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


IAN ROTH,

       Plaintiff,

     v.                                                  Case No. 18-CV-1431

THE WALSH CO., INC.,

      Defendant.


                  DECISION AND ORDER ON DEFENDANT’S
               MOTION TO DISMISS COUNT TWO OF COMPLAINT


       Ian Roth, a professional photographer, sues The Walsh Co., Inc. d/b/a Walsh

Products, for copyright infringement and violation of the Digital Millennium Copyright Act

(“DMCA”), 17 U.S.C. § 1201 et seq. stemming from Walsh’s allegedly infringing use of

Roth’s copyrighted photograph of a horse. Walsh moves to dismiss Count Two of Roth’s

complaint—the DMCA claim—because it fails to state a claim upon which relief can be

granted pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons that follow, Walsh’s motion to

dismiss is denied.

                                     BACKGROUND

       Roth alleges that he is a professional photographer based in Casselberry, Florida who

licenses production, display, and distribution rights of his photographs. (Compl. ¶ 1, Docket

# 1.) In April 2011, Roth created and was the sole author of a photograph depicting a close-

up image of a horse’s face. (Id. ¶ 7.) Beginning around July 2012, Roth displayed the

photograph on his professional website. (Id. ¶ 8.) Roth registered the photograph with the
United States Copyright Office effective October 3, 2017 and supplemented on July 19,

2018. (Id. ¶ 9 and Ex. A.)

       Roth     alleges   that   Walsh     owns       and   operates   the   website    located   at

http://www.walshproducts.com, as well as Facebook and Instagram pages. (Id. ¶¶ 11–13.)

On or around April 29, 2014, Roth alleges that Lindsey Weber, a Sales/Marketing

Specialist for Walsh, contacted Roth through Facebook Messenger regarding the availability

of the photograph for a two-page spread in Walsh’s printed catalogue. (Id. ¶ 14.) Roth

alleges he discussed Walsh’s use of the photograph in the catalogue and on June 24, 2014,

Roth sent a digital file of the photograph to Walsh stating, “All I ask is for the photo to be

credited to Ian Roth (as you’ve already stated) and that I get a few copies of the catalog

when it is printed.” (Id. ¶ 15.) Roth alleges that the only use of the photograph the parties

discussed was for the printed catalog. (Id. ¶ 16.)

       In September 2016, Roth discovered that Walsh had reproduced and displayed the

photograph on its website, its Facebook page, and its Instagram page, using the photograph

to promote the business and sale of Walsh’s equestrian equipment. (Id. ¶¶ 19–20.) Roth

alleges that Walsh reproduced, displayed, and distributed the photograph on its websites

without any attribution to Roth. (Id. ¶ 22.) Roth further alleges that Walsh included its own

company name or trademarked logo on or directly adjacent to each unauthorized display of

the photograph in each of the alleged infringements. (Id. ¶ 23.)

       Roth, through counsel, sent a letter to Walsh on May 22, 2017 giving notice that the

reproduction, display, and distribution of the photograph was unauthorized and asked

Walsh to cease use of the photograph. (Id. ¶ 24.) However, as of the September 12, 2018

filing of this lawsuit, six of the nine alleged infringements were still active. (Id. ¶ 26.)




                                                  2
                                 STANDARD OF REVIEW

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) challenges the sufficiency of the

complaint on the basis that the plaintiff has failed to state a claim upon which relief can be

granted. A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted

this language to require that the plaintiff plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Ashcroft v.

Iqbal, the Supreme Court elaborated further on the pleadings standard, explaining that a

“claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

though this “standard is not akin to a ‘probability requirement.’” 556 U.S. 662, 678 (2009).

The allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal citation omitted).

       When determining the sufficiency of a complaint, the court should engage in a two-

part analysis. See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). First, the

court must “accept the well-pleaded facts in the complaint as true” while separating out

“legal conclusions and conclusory allegations merely reciting the elements of the claim.” Id.

(citing Iqbal, 556 U.S. at 680). Next, “[a]fter excising the allegations not entitled to the

presumption [of truth], [the court must] determine whether the remaining factual allegations

‘plausibly suggest an entitlement to relief.’” Id. (citing Iqbal, 556 U.S. at 681). As explained

in Iqbal, “[d]etermining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 556 U.S. at 679.




                                                3
                                        ANALYSIS

       Walsh moves to dismiss Count Two of Roth’s complaint. In Count Two, Roth

alleges that Walsh violated the DMCA by providing and distributing false copyright

management information (“CMI”), in violation of 17 U.S.C. § 1202(a)(1)–(2). (Compl. ¶¶

34–39.) The DMCA provides that “No person shall knowingly and with the intent to

induce, enable, facilitate, or conceal infringement-- (1) provide copyright management

information that is false, or (2) distribute or import for distribution copyright management

information that is false.” 17 U.S.C. § 1202(a)(1)–(2). The DMCA defines CMI as “any of

the following information conveyed in connection with copies or phonorecords of a work or

performances or displays of a work, including in digital form, except that such term does not

include any personally identifying information about a user of a work or of a copy,

phonorecord, performance, or display of a work: . . . .” 17 U.S.C. §1202(c). The statute goes

on to list eight types of CMI, as relevant here: (2) the name of, and other identifying

information about, the author of the work; (3) the name of, and other identifying

information about, the copyright owner of the work, including the information set forth in a

notice of copyright; and (7) identifying numbers or symbols referring to such information or

links to such information. (Compl. ¶ 35.)

       Here, Roth alleges that Walsh’s company name and trademarked logo constitutes

CMI, and Walsh provided false CMI in violation of §1202(a) by Walsh placing its name and

logo on or directly adjacent to Roth’s photograph. (Id. ¶¶ 23, 35–36.)

       Walsh counters with two arguments, the first of which is easily disposed of. Walsh

first argues that while the complaint alleges that Walsh’s company name and trademarked

logo constitute CMI and alleges that Walsh used false CMI, it fails to explicitly make the




                                              4
link that the false CMI is in fact Walsh’s company name and trademarked logo. (Def.’s

Reply Br. at 1–2, Docket # 16.) I disagree. The complaint plainly alleges that the false CMI

is Walsh’s company name and trademarked logo and that by placing its name and logo on

or directly adjacent to Roth’s photograph, Walsh provided false CMI in violation of

§1202(a). (Compl. ¶¶ 23, 35–36.) The link is therefore clear.

       Next, and what is the crux of Walsh’s motion, is that the plain language of § 1202(c)

excepts from the definition of CMI “any personally identifying information about a user of a

work or of a copy, phonorecord, performance, or display of a work.” (Def.’s Br. at 3–4,

Docket # 12.) Walsh reasons that because Roth’s complaint defines Walsh as a “user” of

the photograph (i.e., by alleging that Walsh used the photograph for commercial promotion

of its equestrian equipment) and because personally identifiable information includes

names, the name of a user of a work is not, and cannot, be CMI. (Id. at 4.)

       Section 1202 seeks to protect the “[i]ntegrity of copyright management information.”

Section 1202(a) prohibits the provision of false CMI, while § 1202(b) prohibits the removal

or alteration of CMI. In essence, under Walsh’s theory, if one takes another’s work and

places his or her own name on it, because he or she is using “personally identifying

information about a user of a work,” he or she cannot violate § 1202(a). Rather, under

Walsh’s rationale, it would seem § 1202(a) could only be invoked in the unlikely situation

that one provides some other false name on another’s work rather than his or her own.

While this situation is possible, it appears the more typical situation in which this statute is

invoked is when the alleged infringer either removes the plaintiff’s CMI and adds the alleged

infringer’s CMI to the work (thus invoking both § 1202(a) and (b)), or the alleged infringer

simply adds his or her CMI to the plaintiff’s work without removing the plaintiff’s CMI (the




                                               5
situation alleged in Roth’s case). See, e.g., Tiermy v. Moschino S.P.A., No. 15-CV-5900, 2016

WL 4942033, *3–4 (C.D. Cal. Jan. 13, 2016) (defendant allegedly violated § 1202(a) by

adding its brand name to plaintiff’s artwork, suggesting defendant was the author of the

design, and § 1202(b) by removing CMI on plaintiff’s artwork and placing the artwork on

defendant’s clothing). The argument, obviously, is that by placing his or her own name on

the plaintiff’s work, the alleged infringer attempts to obtain a benefit by passing off the

plaintiff’s work as the alleged infringer’s own work.

       In Tiermy, the defendants raised Walsh’s same argument before the Central District

of California. The court summed up the fallacy of this logic well: “Defendants’ argument

falls short on a logical basis. As Plaintiff argues, taking Defendants’ theory to the extreme,

virtually any person who took another’s work and placed then [sic] name or brand on it

could be considered a ‘user of a work’ rather than an infringer, and escape liability.” Id. at

*3. Clearly that is not the intent of the statute, which is to protect the integrity of CMI by

prohibiting the provision of false CMI. It cannot be, and Walsh has provided no authority in

support, that an alleged infringer can escape liability under § 1202(a) simply because the

false CMI put forth is the alleged infringer’s own name.

       Thus, because Roth’s complaint properly alleges that Walsh included its own

company name or trademarked logo on or directly adjacent to each unauthorized display of

Roth’s copyrighted photograph, and alleges sufficient facts to indicate Walsh did so

knowingly and with the intent to induce, enable, facilitate, or conceal infringement, Roth’s

complaint properly states a claim upon which relief can be granted. Walsh’s motion to

dismiss is denied.




                                               6
      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s motion to

dismiss (Docket # 11) is DENIED.



      Dated at Milwaukee, Wisconsin this 24th day of January, 2019.



                                               BY THE COURT

                                               s/Nancy Joseph_____________
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                           7
